DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 17 JAN 2022 election of Species I, patterning method shown in FIGS. 2A-2E, claims 1, 2, 7, 10, 11, and 14, is acknowledged. Considering applicants’ 17 JAN 2022 claim amendments, the Species restriction requirement is hereby withdrawn. In view of the withdrawal of the Species restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Domestic Benefit
The instant application claims priority from provisional application 62880670, filed 31 JUL 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 JUL 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 12, line 3, replace “metallic pattern” with “metallic patterns” (see lines 5 and 8-9 of claim 7 and line 2 of claim 12);
B. claim 12, line 4, replace “metallic layer” with “metallic layers” (see line 2 of claim 12);
C. claim 13, line 3, replace “metallic pattern” with “metallic patterns” (see lines 5 and 8-9 of claim 7 and line 2 of claim 13);
D. claim 13, line 4, replace “metallic layer” with “metallic layers” (see line 2 of claim 13);
E. claim 16, line 1, replace “metallic layer” with “metallic layers” (see lines 2 and 5 of claim 15); and
F. claim 16, line 3, replace “metallic pattern” with “metallic patterns” (see lines 5 and 8 of claim 14 and lines 3 and 5 of claim 15).
Remarks
This application was in condition for allowance except for the following:
A-F. antecedent basis/typographical error. Cf. MPEP § 608.01(n). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“…; through a first photomask, exposing portions of the first material layer with a gamma ray, wherein a first metal ion of the first metal compound in the portions of the first material layer is chemically reduced to a first metal grain; and removing other portions of the first material layer, to form a plurality of first hard mask patterns comprising the first metal grain.”
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, DIERRE et al. (US 20130161773), is considered pertinent to applicants’ disclosure. DIERRE et al. does not teach, inter alia, through a first photomask, exposing portions of a first material layer with a gamma ray, wherein a first metal ion of the first metal compound in the portions of the first material layer is chemically reduced to a first metal grain; and removing other portions of the first material layer, to form a plurality of first hard mask patterns comprising the first metal grain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815